SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 4, 2011 Confederate Motors, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-130858 26-418-2621 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 2222 5th Avenue South, Birmingham, Alabama (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(205) 324-9888 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 4, 2011, G. Chance Turner resigned as Director of the Company effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Confederate Motors, Inc. Date:December5, 2011 By: /s/Joseph P. Mitchell Joseph P. Mitchell, CFO
